Citation Nr: 1814193	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for meralgia paresthetica of the left thigh (claimed as numbness of the left thigh and left leg), to include as secondary to service-connected degenerative arthritis of the lumbar spine and/or service-connected lumbar radiculopathy of the bilateral lower extremities.


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from July 1982 to September 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2017, the Board remanded for further development.  As discussed below, substantial compliance was not achieved because: (1) the August 2017 opinion was inadequate; and (2) there may still be outstanding treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, further development is required to fairly decide the Veteran's claim.  Crucially, the August 2017 opinion, obtained pursuant to the June 2017 Board remand directives, is inadequate for failure to provide adequate rationale and failure to consider the Veteran's lay statements.  Additionally, there may be outstanding treatment records relevant to the claim.  

First, the August 2017 opinion is inadequate for failure to provide adequate rationale for the conclusion that the lateral femoral cutaneous nerve (LFCN) is not pathologically related to the lumbar spine.  Specifically, the examiner concluded that the meralgia paresthetica was "not related in any way" to the Veteran's lumbar radiculopathies.  However, the examiner provided no citations to medical literature in support of his assertion.  Further, the examiner did not discuss evidence that is potentially favorable to the Veteran, as a review of medical resources suggests the possibility of a pathological relationship (the Veteran's service-connected lumbar spine disability includes stenosis at L1-L2; the LFCN originates directly from the lumbar plexus and has root innervation from L2-L3).  See April 2015 lumbar spine x-ray; Medscape.com article called "Meralgia Paresthetica" by Dr. Sekul, last accessed on February 26, 2018.  As the Board is precluded from forming medical opinions, further development is required to resolve this medical discrepancy.

Second, the August 2017 opinion is further inadequate for failure to consider the Veteran's lay statements regarding how his active-duty equipment may have caused his numbness.  In a May 2010 Statement, the Veteran reported that the numbness began in 2003 while deployed due to added weight and stress on his back from load-bearing equipment and body armor.  In a July 2010 Statement, the Veteran reported that the numbness was related to his back condition and the extra weight from his equipment and body armor.  During the August 2010 peripheral nerves examination, the Veteran reported that he experienced numbness since 2003, thought to be related to his deployment gear; of note, that examiner assessed "numbness of the left thigh from lumbar degenerative arthritis."  In an August 2011 Statement, the Veteran reported that the numbness began in 2003 after wearing heavy equipment for long periods every day, that a doctor told him that the numbness was due to weight-bearing on the nerve, and that he did not gain weight on deployment outside of the weight of the equipment.  In September 2011, the Veteran submitted an undated article from MayoClinic with a portion circled about how meralgia paresthetica could be caused by local trauma.  Also in September 2011, the Veteran submitted a March 2003 photograph that depicted his heavy equipment (backpack, chemical gear, body armor, helmet, weapon, etc.); this photo was annotated with "I am not obese."  In a June 2012 Correspondence, the Veteran reported that the numbness began in 2003, after he began wearing his heavy equipment, and continued to present day.  In an August 2014 Correspondence, the Veteran reiterated that the numbness began in 2003, after he began wearing his heavy equipment, and added that the symptom persisted in the absence of obesity.  As the examiner failed to discuss these lay contentions, further development is required to determine whether they impact the examiner's medical analysis.     

Finally, there may be outstanding treatment records relevant to the claim.  In a July 2010 Statement and during the August 2010 peripheral nerves examination, the Veteran reported that his numbness was evaluated at Fairchild Air Force Base in Washington state.  Any such records are not currently associated with the claims file and there is no indication that the AOJ ever attempted to locate them.  As any such records are presumed to be in the constructive possession of the federal government, further development is required to seek them and, if possible, associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Seek any outstanding treatment records from Fairchild Air Force Base in the State of Washington.  See July 2010 Statement and August 2010 peripheral nerves examination, in which the Veteran identified relevant treatment at Fairchild AFB. 

2.  After completing the above, obtain an addendum medical opinion to determine whether the Veteran's meralgia paresthetica was: 

(a)  at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his service, including, but not limited to, frequently carrying heavy equipment for extended periods of time (see May 2010 Statement; July 2010 Statement; August 2010 peripheral nerves examination report; August 2011 Statement; undated MayoClinic article submitted in September 2011; March 2003 photograph submitted in September 2011; June 2012 Correspondence; August 2014 Correspondence); 

(b)  at least as likely as not caused by, aggravated beyond natural progression by, or otherwise proximately due to his service-connected degenerative arthritis of the lumbar spine (see April 2010 peripheral nerves examination report [examiner assessed "numbness of the left thigh from lumbar degenerative arthritis"]; April 2015 lumbar spine x-ray [the Veteran's service-connected lumbar spine disability includes stenosis at L1-L2]; Medscape.com article called "Meralgia Paresthetica" by Dr. Sekul, last accessed on February 26, 2018 [the lateral femoral cutaneous nerve originates directly from the lumbar plexus and has root innervation from L2-L3]); and/or

(c)  at least as likely as not caused by, aggravated beyond natural progression by, or otherwise proximately due to his service-connected lumbar radiculopathy of the bilateral lower extremities (see aforementioned April 2010 report, April 2015 x-ray, and Medscape article).

The examiner is advised that the August 2017 opinion is inadequate for failure to provide adequate rationale and failure to consider the Veteran's lay statements.  See Remand body for further discussion.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

